 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                              No. 2:18-cv-02358-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER DENYING REQUEST FOR
                                                         RECONSIDERATION
14    LURA MASUNONAGA, et al.,
15                       Defendants.
16

17

18          On September 10, 2018, the magistrate judge ordered Plaintiff pay the $400 filing fee for

19   this action within 14 days and stated that failure to pay the fee would result in dismissal of the

20   action. (ECF No. 3.) As the magistrate judge explained, Plaintiff is not permitted to proceed in

21   forma pauperis because he has “struck out” pursuant to 28 U.S.C. § 1915(g), and he does not

22   allege he is under “imminent danger of serious physical injury.” (ECF No. 3; 28 U.S.C. §

23   1915(g).) Plaintiff did not pay the filing fee. On October 2, 2018, the magistrate judge issued

24   findings and recommendations recommending this action be dismissed without prejudice. (ECF

25   No. 9.) This Court adopted these findings on October 31, 2018, and the case was accordingly

26   closed. (ECF No. 19.)

27          On November 13, 2018, Plaintiff filed two documents titled “Objections to the Court’s

28   Ruling” (ECF No. 21), and “Letter . . . regarding violation of federal judges and court clerks”

                                                        1
 1   (ECF No. 22). The Court construes these filings as motions for reconsideration pursuant to Rule

 2   59(e) of the Federal Rules of Civil Procedure.

 3          “Under Rule 59(e), a motion for reconsideration should not be granted, absent highly

 4   unusual circumstances, unless the district court is presented with newly discovered evidence,

 5   committed clear error, or if there is an intervening change in the controlling law.” 389 Orange St.

 6   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). The Court has carefully reviewed the

 7   entire file, including Plaintiff’s requests (ECF Nos. 21, 22). The Court still finds the findings and

 8   recommendations to be supported by the record and by proper analysis. Simply put, the Rule

 9   59(e) standard is not met here.

10          For the foregoing reasons, Plaintiff’s motions for reconsideration (ECF Nos. 21, 22) are

11   hereby DENIED. This case is closed.

12          IT IS SO ORDERED.

13   Dated: February 6, 2019

14

15
                                       Troy L. Nunley
16                                     United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
